DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered and the amendment to the claims have been searched. The amendments to the claims have overcome the prior art but only claims 1-7 are allowed. Claims 8-18 are directed to non-statutory subject matter. See the rejection below.

Allowable Subject Matter
Claims 1-7 are allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 8-18 are directed to a computer readable storage medium, which is non-statutory unless claimed as a non-transitory storage medium readable. The specification doesn’t specify a computer readable storage medium as a non-transitory computer readable medium. Thus one of ordinary skill in the art can interpret the claims as transitory forms of computer readable media. (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC 101, Aug. 24, 2009; p.2.
Claims 8-18 are rejected under 35 U.S.C. 101 because claim 21 is directed to non-statutory subject matter. Claims 8-18 are directed to a computer/software program per se. Computer software does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C § 101 (process, machine, manufacture or composition of matter). See Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050088999 A1 - A system (100) and method for providing high capacity voice and high speed data communication between user equipment terminals (UEs 104) and a public network (108). Generally, the system (100) includes a community Wireless Local Area Network (WLAN 102) having a centralized base transceiver station (CBTS 114) coupled to a public network (108), and several remote transceiver stations (RTSs 118) each coupled to several UEs (104), and, via a radio link, to the CBTS. In one embodiment, the CBTS (114) and RTSs (118) include a Global Systems for Mobile communication/General Packet Radio Service (GSM/GPRS) transceiver (148, 154) to provide data communication, and a WLAN transceiver (150, 156) to provide voice communication. Preferably, the WLAN transceiver (150, 156) is compatible with an open standard, such as IEEE 802.11. More preferably, the CBTS (114) and RTSs (118) include frequency converters (152, 158), to up-convert a frequency of signals generated in at least one of the transceivers to couple the CBTS to the RTS via a signal at a frequency above standard GSM frequencies..

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/Primary Examiner, Art Unit 2468